Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 5 November 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


Gentlemen
Paris November the fifth 1782

I have this day received by Captain Barney in a Short Passage from Philadelphia, the Ratifications of our Contracts, which are all here inclosed ten in Number, together with two Letters for you and one Packet and one Letter for Mr Dumas, which I pray you to transmit him with my Respects.
Let me beg of you, Gentlemen to encourage and promote our Loan by all fair and reasonable Means, and transmit to Congress, and to me the State of it, as often as may be convenient.
Our new Connection has given great Pleasure in America, and the Time cannot be far off, when We Shall be in a Condition to pay all our Interests without Difficulty.
With great Regard, I have the Honour to be &c
I have taken out the Letters the Packet to Mr Dumas remains.
